The opinion of the Court was delivered by
Rogers, J.
After going to trial on the merits, the court will not reverse a judgment because' there is no plea nor issue. Sauerman v. Weckerly, (17 Serg. & Rawle 116). And this principle is as applicable to an issue in law as of fact, because both come within the same mischief. Here there was a summons in debt on recognizance, plea nul tiel record, but no declaration or replication. The judgment is “ for plaintiff, sum due to be liquidated by prothonotary: cesset, &c., sum due liquidated by the prothonotary at $74.” It does not directly appear, which in strictness it ought, but the inference is plain, that both parties were heard, and that judgment was given, after argument, for the plaintiff. As in Sauerman v. Weckerly, it must be regarded after this as a tacit agreement to waive all matters of form. If the defendant had applied to the court below to set aside the judgment, the facts might have been inquired into; but pretermitting that course, it leaves the case open to every reasonable intendment which this court can make in support of the judgment.
Judgment affirmed.